UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-6709 Name of Registrant: Vanguard Florida Tax-Free Funds Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 Registrants telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2009  November 30, 2010 Item 1: Reports to Shareholders Vanguard Florida Long-Term Tax-Exempt Fund Annual Report November 30, 2010 > After generating exceptional results a year ago, tax-exempt municipal bonds generally posted low- to mid-single-digit returns for the 2010 fiscal year. > Vanguard Florida Long-Term Tax-Exempt Fund returned 4.71% for Investor Shares and 4.79% for Admiral Shares in the 12 months ended November 30, 2010. > The funds long-term performance remained ahead of the average result for its peers. Contents Your Funds Total Returns. 1 Chairmans Letter. 2 Advisors Report. 8 Fund Profile. 11 Performance Summary. 12 Financial Statements. 14 About Your Funds Expenses. 32 Glossary. 34 Please note: The opinions expressed in this report are just thatinformed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. Cover photograph: Jean Maher. Your Funds Total Returns Fiscal Year Ended November 30, 2010 Taxable- SEC Equivalent Income Capital Total Yields Yields Returns Returns Returns Vanguard Florida Long-Term Tax-Exempt Fund Investor Shares 3.64% 5.60 % 4.36% 0.35% 4.71% Admiral Shares 3.72 5.72 4.44 0.35 4.79 Barclays Capital 10 Year Municipal Bond Index 5.51 Spliced Other States Municipal Debt Funds Average 4.08 Spliced Other States Municipal Debt Funds Average: On March 31, 2010, the funds peer group changed from Florida Municipal Debt Funds to Other States Municipal Debt Funds. The spliced average, which combines returns for the two groups, is derived from data provided by Lipper Inc. The calculation of taxable-equivalent yield assumes a typical itemized tax return and is based on the maximum federal tax rate of 35%. Please see the prospectus for a detailed explanation of the calculation. Admiral Shares carry lower expenses and are available to investors who meet certain account-balance requirements. Your Funds Performance at a Glance November 30, 2009 , Through November 30, 2010 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Florida Long-Term Tax-Exempt Fund Investor Shares $11.31 $11.35 $0.488 $0.000 Admiral Shares 11.31 11.35 0.497 0.000 1 Chairmans Letter Dear Shareholder: Traditionally, municipal bonds have often been seen as the investment equivalent of your grandfathers sedanstaid but generally safe and reliable. After staging an impressive recovery a year ago, munis were indeed fairly steady in the 2010 fiscal yearuntil a late-summer rally, which was followed by a sharp reversal. November was the most volatile month in the municipal market since the financial crisis erupted in the fall of 2008. Still, despite a decline of more than 2% in November, Vanguard Florida Long-Term Tax-Exempt Fund returned more than 4% for the 12 months ended November 30. Almost all of the funds return came from income rather than capital appreciation. The fund outperformed the average return of competing funds, but trailed its national benchmark index. On November 30, the funds 30-day SEC yield for Investor Shares was 3.64%, down slightly from a year earlier. The taxable-equivalent yield for Investor Shares was 5.60% for investors in the highest federal income tax bracket. The Admiral Shares yield was a bit higher. Note: The fund is permitted to invest in securities whose income is subject to the alternative minimum tax (AMT). As of November 30, the fund owned no securities that would generate income distributions subject to the AMT. 2 Also, please note that as part of our ongoing efforts to lower the cost of investing for all of our clients, we have broadened the availability of our lower-cost Admiral Shares, reducing the Admiral minimums for most of our actively managed funds from $100,000 to $50,000. Bonds produced good returns amid fiscal and monetary drama Although global stock markets produced superior returns, bond markets provided the more dramatic setting in the past year. The yield of the 10-year U.S. Treasury note declined sharply as a variety of forcesincluding Europes sovereign debt crisis and anticipation that the Federal Reserve would begin a new round of Treasury buyingdrove investors into low-yielding government bonds. The municipal bond market contended with somewhat sensational headlines about the strains on state and local budgets, and also with changes in the composition of the bond supply resulting largely from the fast-growing issuance of Build America Bonds (BABs). The broad U.S. bond market returned about 6% for the full year, while the tax-exempt municipal market returned almost 5%. As bond prices rise and yields decline, the opportunity for continued strength in the bond market diminishes. Near the end of the period, prices retreated in both the taxable and tax-exempt markets. The Feds target for short-term interest rates remained near zero throughout the period, keeping money market fund returns at historical lows. Market Barometer Average Annual Total Returns Periods Ended November 30, 2010 One Three Five Year Years Years Bonds Barclays Capital U.S. Aggregate Bond Index (Broad taxable market) 6.02% 6.39% 6.23% Barclays Capital Municipal Bond Index (Broad tax-exempt market) 4.76 4.86 4.67 Citigroup Three-Month U.S. Treasury Bill Index 0.12 0.79 2.36 Stocks Russell 1000 Index (Large-caps) 11.48% -4.66% 1.30% Russell 2000 Index (Small-caps) 26.98 -0.37 2.79 Dow Jones U.S. Total Stock Market Index 13.39 -3.88 1.84 MSCI All Country World Index ex USA (International) 5.69 -7.41 4.69 CPI Consumer Price Index 1.14% 1.35% 2.06% 3 Periods of strength and weakness added up to solid stock returns Stock prices followed a tortuous path to solid 12-month gains. Strength at the start of the year was followed by a summer of weakness and then an autumn revival. The broad U.S. stock market returned more than 13% for the period. Non-U.S. markets had a more modest return approaching 6%, restrained by the fiscal and political dramas in Europe and the dollars gains relative to the euro. A volatile second half crimped full-year returns The municipal bond market was relatively stable in the first half of the year, in part because investors favored the higher yields available from longer-term securities rather than the rock-bottom interest rates on money market funds. The second half, however, was turbulent. Bond prices rallied in July and even more in Augustthanks in part to a relatively light supply of new tax-exempt bonds, the possibility of higher federal income tax rates after 2010, and slow economic growth (which kept a lid on interest rates). In late August, yields fell to three-decade lows across many maturities in the broad municipal market. November saw a dramatic turnabout, driven in part by the potential implications of election results, the Feds second round of Treasury bond purchases, and some (briefly) encouraging jobs reports pointing to a stronger economy and possibly higher interest rates. As Treasury yields rose, tax-exempt bond yields also climbedand prices fell. In November, the tax-exempt Expense Ratios Your Fund Compared With Its Peer Group Investor Admiral Peer Group Shares Shares Average Florida Long-Term Tax-Exempt Fund 0.20% 0.12% 1.08% The fund expense ratios shown are from the prospectus dated March 29, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2010, the funds expense ratios were 0.20% for Investor Shares and 0.12% for Admiral Shares. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2009. Peer group: Other States Municipal Debt Funds. 4 yields of several maturities of AAA-rated general-obligation bonds rose above those of comparable-term taxable Treasuriesan atypical relationship last seen in spring 2009. Fiscal strains posed challenges; BABs helped ease the pain The muni markets ups and downs took place against a backdrop of fiscal challenges. Even as state revenue collections began to improve after the worst financial setbacks since the Great Depression, the budget gaps faced by many states and municipalities remained sobering. On the bright side, with its tradition of conservative fiscal practices, Florida has managed the state budget process better than many states. The legislature passed the states 2011 fiscal-year budget just in time, avoiding the protracted delays experienced elsewhere and without tax hikes or pay cuts for state workers. Floridians also breathed a sigh of relief that the Gulf oil spills impact was not as severe as had been feared. However, Floridas unemployment rate hit a record high of 12.3% in March, and remained near 12% for the rest of the fiscal year. The severe downturn in Floridas housing market, which accounts for a disproportionately high share of the states economy, has kept its unemployment rate considerably higher than the national average. Total Returns Ten Years Ended November 30, 2010 Average Annual Return Florida Long-Term Tax-Exempt Fund Investor Shares 5.12% Barclays Capital 10 Year Municipal Bond Index 5.57 Spliced Other States Municipal Debt Funds Average 3.89 Spliced Other States Municipal Debt Funds Average: On March 31, 2010, the funds peer group changed from Florida Municipal Debt Funds to Other States Municipal Debt Funds. The spliced average, which combines returns for the two groups, is derived from data provided by Lipper Inc. The figures shown represent past performance, which is not a guarantee of future results. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. 5 Across the nation, state and local authorities are grappling with how to pay for public-sector workers post-employment benefits such as pensions and retiree health care. In Florida, pension reform is a high priority for the new governor. The fiscal crunch has been tempered somewhat by the generous federal interest rate subsidies available through the Build America Bonds program, which has its roots in the difficulties faced by state and local borrowers during the nations financial crisis. (Your fund does not hold these bonds because they are taxable.) More than $165 billion of BABs have been issued nationwide since the program was introduced in early 2009 as part of the federal stimulus package. BABs affected your fund because they have diminished the issuance of new tax-exempt bonds: In calendar year 2010 through November, tax-exempt supply fell to its lowest level in about a decade. This shortage, especially in bonds of longer maturities, led investors to bid up tax-exempt pricesat least, until November. Although issuers in Florida have not been among the heaviest users of BABs, they were part of the November stampede of borrowers seeking to take advantage of the expiring interest rate subsidy. [Congress allowed the BABs program to expire as scheduled on December 31. With borrowers rushing to beat the deadline, taxable municipal bond issuance nationwide during December appeared on target to exceed tax-exempt issuance for the first month ever.] For more information on the funds positioning and performance during the past year, please see the Advisors Report following this letter. A conservative approach has proven its worth Over the years, the funds advisor, Vanguard Fixed Income Group, has focused on high-quality tax-exempt securities. This approach, along with disciplined portfolio management and low costs, has rewarded shareholders. For the ten years ended November 30, 2010, the funds average annual return exceeded the average return of competing funds by well over a percentage pointa significant performance edge in the world of fixed income investing. Shareholders have also benefited from the advisors stringent credit analysis, a Vanguard hallmark. As fiscal fortunes have diverged, it has become harder for individual investors to evaluate the creditworthiness of a wide range of municipal borrowers. Because there are no remaining AAA-rated insurance companies, investors cant look to guarantees to provide assurance. In addition, a nationwide recalibration of municipal bond ratings by two major credit-rating agencies has blurred some of the distinctions among issuers. These factors underscore the importance of the objective insights of Vanguards experienced team of credit analysts, who work closely with our portfolio managers and traders. 6 Diversification and credit analysis arent likely to go out of style Because twists and turns in the bond markets are often as unpredictable as those in the stock markets, we encourage you to diversify your bond holdings, consistent with the investment objectives and principles you consider in managing all of your assets. And always keep in mind the importance of skilled credit analysis. Vanguard Florida Long-Term Tax-Exempt Fund can help by offering you a low-cost, diversified portfolio of Florida securities that meet the high standards of our credit analysts. Many investors are concerned about what may happen to their bond portfolios if interest rates rise. Conventional wisdom might suggest reallocating some of those assets into shorter-maturity bond funds, which are often thought to be less sensitive to changes in interest rates. Recent Vanguard research, however, underscores the benefits of maintaining a broadly diversified fixed income portfolio regardless of the future direction of interest rates. In fact, our research suggests that greater uncertainty about the outlook for economic growth, the deficit, inflation, and interest rates supports more fixed income diversification, not less. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer December 10, 2010 7 Advisors Report For the fiscal year ended November 30, 2010, Vanguard Florida Long-Term Tax-Exempt Fund returned 4.71% for Investor Shares and 4.79% for Admiral Shares, trailing the result for its diversified Barclays Capital index benchmark but topping the average return of competing funds. The investment environment A look at tax-exempt yields at the start and end of the fiscal yearshown in the table belowdoes not do justice to the unusual degree of volatility that the municipal bond market experienced as the year drew to a close. Until November, the period was characterized by a general slide in yields across the maturity curve, but for different reasons. The Federal Reserve kept interest ratesand, in effect, the returns on money market fundsnear zero throughout the year. Scrambling for higher yields, investors turned to intermediate-term municipals, pushing up their prices and pushing down their yields. (As you know, bond prices and yields are inversely related.) Among the longest-term tax-exempt bonds, demand clashed with a shortage of supply as states and local governments took advantage of federal subsidies to issue taxable municipal bonds, known as Build America Bonds (BABs). In Florida, close to 20% of the approximately $19 billion in bonds issued by state and local governments during the fiscal year were BABs. The temporary BABs program, designed to help fiscally stressed states and municipalities reduce debt financing Yields of Tax-Exempt Municipal Bonds (AAA-Rated General-Obligation Issues) November 30, November 30, Maturity 2009 2010 2 years 0.61% 0.60% 5 years 1.50 1.36 10 years 2.78 2.79 30 years 4.28 4.28 Source: Vanguard . 8 costs, came into existence because of the early-2009 federal stimulus program and was designed to expire on December 31, 2010. Another December 31 deadlinethe scheduled expiration of federal tax breaksspurred demand for tax-exempt securities as uncertainty persisted about what Congress might do. [The BABs program ended on schedule, while the reduced tax rates were extended for two years.] In August and September, municipal yields reached historical lows. In the final month of the fiscal year, however, the slide in yields (money market funds excepted) abruptly reversed, erasing all or much of the decline, depending on maturity, of the preceding 11 months. November turned out to be the most volatile month for municipal bonds since the height of the financial crisis in the fall of 2008. A new mix of factors led to a sell-off, with many investors moving assets from municipal bond funds to alternatives such as tax-exempt money market funds, despite their scant yields. The volatility and fund outflows continued in December. November opened with the midterm elections, the results of which led many investors to expect that federal tax cuts would be extended. Immediately afterward, the Federal Reserve announced its widely anticipated program to purchase huge quantities of Treasury bonds, an action intended to stimulate the economy by lowering long-term interest rates. Nonetheless, Treasury yields rose in response to economic data suggesting a possibility of inflation to come. Muni yields followed. Further upward pressure on yields in November came from expectations of swelling new-issue supply and sales of bonds by mutual funds that needed to raise cash for redemptions. (The Vanguard municipal bond funds have had adequate reserves to meet redemptions.) As of November 30, the yields of longer-term tax-exempt municipal bonds had risen above those of taxable Treasuries, an inversion of the typical pattern. Management of the fund The turbulence that characterized the municipal bond market as the fiscal year ended did not reflect a material change in the credit fundamentals of bond issuers. State and local governments remain under great fiscal stress, of course, although the recession technically ended in June 2009. As in previous economic recoveries, the municipal sector tends to lag the general economy because time is needed for higher personal and business income to flow through the tax system. The road to improvement is likely to be longer than usual because of the depth of the recent recession, the worst since the Great Depression. For this and other reasons, investors are understandably concerned about the health of muni-bond issuers and their ability to make principal and interest payments on time. That is why close monitoring of the financial condition of state and local governments has always been a crucial component of our investment activities. Vanguards highly experienced credit 9 analysts review each potential addition to our portfolios and reject those that dont pass our rigorous evaluation process. In view of the uncertainties surrounding the pace of the economic recovery, we held the Florida Long-Term Tax-Exempt Fund at a neutral average weighted duration compared with its benchmark index. As a consequence, interest rate positioning had no significant impact on the funds performance during this fiscal year. Outlook We expect to see more headlines citing the plight of state and local governments, and more comparisons between the states and fiscally stretched European nations. We are confident, however, that states and municipalities will make the tough and unpleasant decisions about tax and service levels necessary to balance their budgets in the short term and address longer-term challenges, such as adequately funding retiree benefits. Its a process that likely wont be smooth, in the give-and-take of the political arena. Nonrenewal of the BABs program would imply more tax-exempt issuance in 2011, especially in the long-term portion of the municipal market. If this happens, the additional supply could produce lower prices and higher yields at the long end of the yield curve. John M. Carbone, Principal, Portfolio Manager Christopher W. Alwine, CFA, Principal, Head of Municipal Money Market and Bond Groups Vanguard Fixed Income Group December 22, 2010 10 Florida Long-Term Tax-Exempt Fund Fund Profile As of November 30, 2010 Share-Class Characteristics Investor Admiral Shares Shares Ticker Symbol VFLTX VFLRX Expense Ratio 1 0.20% 0.12% 30-Day SEC Yield 3.64% 3.72% Financial Attributes Barclays Barclays 10 Year Municipal Municipal Bond Fund Index Index Number of Bonds 215 8,595 46,372 Yield to Maturity (before expenses) 3.9% 3.3% 3.5% Average Coupon 4.8% 4.9% 5.0% Average Duration 7.6 years 7.3 years 8.4 years Average Effective Maturity 9.2 years 9.9 years 13.4 years Short-Term Reserves 7.0%   Volatility Measures Barclays 10 Year Barclays Municipal Municipal Index Bond Index R-Squared 0.83 0.97 Beta 0.94 1.04 These measures show the degree and timing of the funds fluctuations compared with the indexes over 36 months. Distribution by Maturity (% of portfolio) Under 1 Year 10.4% 1 - 3 Years 8.9 3 - 5 Years 11.8 5 - 10 Years 47.4 10 - 20 Years 7.2 20 - 30 Years 13.9 Over 30 Years 0.4 Distribution by Credit Quality (% of portfolio) AAA 21.9% AA 45.1 A 30.2 BBB 1.2 BB 0.4 Not Rated 1.2 For information about these ratings, see the Glossary entry for Credit Quality. Investment Focus 1 The expense ratios shown are from the prospectus dated March 29, 2010, and represent estimated costs for the current fiscal year. For the fiscal year ended November 30, 2010, the expense ratios were 0.20% for Investor Shares and 0.12% for Admiral Shares. 11 Florida Long-Term Tax-Exempt Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investors shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Cumulative Performance: November 30, 2000, Through November 30, 2010 Initial Investment of $10,000 Average Annual Total Returns Periods Ended November 30, 2010 Final Value One Five Ten of a $10,000 Year Years Years Investment Florida Long-Term Tax-Exempt Fund Investor Shares 4.71% 4.25% 5.12% $16,483   Barclays Capital Municipal Bond Index 4.76 4.67 5.30 16,754     Barclays Capital 10 Year Municipal Bond Index 5.51 5.40 5.57 17,200 Spliced Other States Municipal Debt Funds Average 4.08 2.81 3.89 14,653 Spliced Other States Municipal Debt Funds Average: On March 31, 2010, the funds peer group changed from Florida Municipal Debt Funds to Other States Municipal Debt Funds. The spliced average, which combines returns for the two groups, is derived from data provided by Lipper Inc. See Financial Highlights for dividend and capital gains information. 12 Florida Long-Term Tax-Exempt Fund Average Annual Total Returns Periods Ended November 30, 2010 Since Final Value One Five Inception of a $50,000 Year Years (11/12/2001) Investment Florida Long-Term Tax-Exempt Fund Admiral Shares 4.79% 4.33% 4.50% $74,453 Barclays Capital Municipal Bond Index 4.76 4.67 4.64 75,375 Barclays Capital 10 Year Municipal Bond Index 5.51 5.40 5.00 77,761 "Since Inception" performance is calculated from the Admiral Shares inception date for both the fund and its comparative standards. Fiscal-Year Total Returns (%): November 30, 2000, Through November 30, 2010 Barclays 10 Year Municipal Investor Shares Index Fiscal Year Income Returns Capital Returns Total Returns Total Returns 2001 5.10% 3.88% 8.98% 8.22% 2002 4.75 2.29 7.04 6.67 2003 4.43 2.95 7.38 6.88 2004 4.33 -0.63 3.70 4.03 2005 4.34 -1.30 3.04 3.01 2006 4.59 1.31 5.90 6.17 2007 4.50 -1.56 2.94 3.51 2008 4.21 -10.08 -5.87 -0.42 2009 5.04 9.59 14.63 12.67 2010 4.36 0.35 4.71 5.51 Average Annual Total Returns: Periods Ended September 30, 2010 This table presents average annual total returns through the latest calendar quarterrather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Investor Shares 9/1/1992 5.90% 4.72% 4.59% 1.01% 5.60% Admiral Shares 11/12/2001 5.99 4.80 4.58 1 0.29 1 4.87 1 1 Return since inception. 13 F l orida Long-Term Tax-Exempt Fund Financia l Statements Statement of Net A ssets A s of November 30, 2010 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the funds semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the funds Forms N-Q on the SECs website at sec.gov. Forms N-Q may also be reviewed and copied at the SECs Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date ($000) ($000) Tax-Exempt M unicipa l Bonds (99.5%) F l orida (97.7%) Alachua County FL Health Facilities Authority Revenue (Shands Teaching Hospital & Clinics Inc. Project) 6.250% 12/1/11 (14) 1,595 1,663 Alachua County FL Health Facilities Authority Revenue (Shands Teaching Hospital & Clinics Inc. Project) 6.250% 12/1/16 (14) 8,695 9,908 Boynton Beach FL Utility System Revenue 5.375% 11/1/13 (14) 2,400 2,562 Boynton Beach FL Utility System Revenue 5.375% 11/1/15 (14) 2,665 2,896 Boynton Beach FL Utility System Revenue 5.500% 11/1/18 (14) 3,125 3,412 Brevard County FL Health Facilities Authority Revenue (Health First Inc. Project) 7.000% 4/1/39 7,000 7,626 Brevard County FL Industrial Development Revenue (TUFF Florida Technical Project) 6.750% 11/1/39 2,700 2,757 Broward County FL Airport System Revenue 5.375% 10/1/29 1,500 1,548 Broward County FL Educational Facilities Authority Revenue (Nova Southeastern University Project) VRDO 0.290% 12/1/10 LOC 8,000 8,000 Broward County FL Educational Facilities Authority Revenue (Nova Southeastern University Project) VRDO 0.310% 12/1/10 LOC 3,505 3,505 Broward County FL Port Facilities Revenue 6.000% 9/1/25 2,000 2,155 Broward County FL Sales Tax Revenue (Main Courthouse Project) 5.250% 10/1/36 2,500 2,540 Broward County FL School Board COP 5.500% 7/1/11 (4)(Prere.) 5,205 5,415 Broward County FL School Board COP 5.500% 7/1/11 (4)(Prere.) 4,635 4,822 Broward County FL School Board COP 5.500% 7/1/18 (4) 3,625 3,753 Broward County FL School Board COP 5.500% 7/1/19 (4) 15,460 15,970 Broward County FL School Board COP 5.000% 7/1/20 (4) 5,000 5,375 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.500% 6/1/14 15,000 16,081 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.000% 6/1/15 5,000 5,293 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.000% 6/1/16 1,000 1,055 Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.250% 6/1/17 1,000 1,049 14 F l orida Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Citizens Property Insurance Corp. Florida Revenue (High Risk Account) 5.500% 6/1/17 5,000 5,316 Citrus County FL Water & Wastewater System Revenue 5.000% 10/1/25 (4) 3,670 3,834 Clearwater FL Water & Sewer Revenue 5.250% 12/1/39 5,000 5,141 Collier County FL Special Obligation Revenue 5.000% 7/1/34 3,000 3,046 Coral Gables FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.250% 8/15/14 (Prere.) 1,855 2,132 Davie FL Water & Sewer Revenue 6.375% 10/1/12 (ETM) 1,330 1,419 Duval County FL School Board COP 5.000% 7/1/33 (4) 2,000 1,963 1 Florida Board of Education Capital Outlay GO 5.000% 6/1/33 3,000 3,117 Florida Board of Education Lottery Revenue 5.000% 7/1/17 2,500 2,862 Florida Board of Education Lottery Revenue 5.250% 1/1/19 (14) 3,330 3,599 Florida Board of Education Lottery Revenue 5.000% 7/1/20 3,560 3,995 Florida Board of Education Lottery Revenue 5.000% 7/1/20 (2) 3,000 3,233 Florida Board of Education Lottery Revenue 5.000% 1/1/22 (14) 3,640 3,785 Florida Board of Education Lottery Revenue 5.000% 7/1/22 6,165 6,699 Florida Board of Education Lottery Revenue 5.250% 7/1/24 3,070 3,342 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/18 3,615 4,228 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/19 3,800 4,433 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/20 (3) 5,000 5,492 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/21 6,400 6,954 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/22 3,590 4,049 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/23 2,500 2,793 Florida Board of Education Public Education Capital Outlay GO 6.000% 6/1/23 3,000 3,771 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/27 5,000 5,239 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/28 7,075 7,275 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/29 5,000 5,306 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/32 12,050 12,117 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/34 2,000 2,070 Florida Board of Education Public Education Capital Outlay GO 5.000% 6/1/35 20,000 20,629 Florida Board of Education Public Education Capital Outlay GO 4.750% 6/1/37 (14) 2,000 1,982 Florida Department of Environmental Protection & Preservation Revenue 5.000% 7/1/27 5,000 5,149 Florida Department of Transportation GO 5.000% 7/1/25 2,620 2,765 Florida Department of Transportation GO 5.000% 7/1/30 7,350 7,544 Florida Gulf Coast University Financing Corp. Capital Improvement Revenue (Housing Project) VRDO 0.250% 12/7/10 LOC 4,805 4,805 15 F l orida Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Florida Housing Finance Corp. Homeowner Mortgage Revenue 5.500% 7/1/39 1,220 1,252 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/13 15,000 15,960 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/15 3,000 3,267 Florida Hurricane Catastrophe Fund Finance Corp. Revenue 5.000% 7/1/16 6,350 6,939 Florida Municipal Power Agency Revenue 5.000% 10/1/31 6,075 6,114 Florida Municipal Power Agency Revenue 6.250% 10/1/31 2,000 2,233 Florida Turnpike Authority Revenue 5.000% 7/1/17 1,845 2,141 Florida Turnpike Authority Revenue 5.000% 7/1/20 (14) 2,155 2,337 Florida Turnpike Authority Revenue 5.000% 7/1/33 13,885 13,979 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/20 2,000 2,289 Florida Water Pollution Control Financing Corp. Revenue 5.000% 1/15/25 3,000 3,245 Gainsville FL Utility System Revenue VRDO 0.500% 12/1/10 3,900 3,900 Greater Orlando Aviation Authority Orlando Florida Airport Facilities Revenue 5.000% 10/1/39 4,000 3,934 Halifax Hospital Medical Center Florida Hospital Revenue 5.500% 6/1/38 (4) 3,000 3,009 Hernando County FL Water & Sewer Revenue 5.000% 6/1/29 (14) 4,000 4,046 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/15 (Prere.) 1,225 1,426 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/31 4,000 3,879 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.000% 11/15/35 8,775 8,320 Highlands County FL Health Facilities Authority Hospital Revenue (Adventist Health System/Sunbelt Obligated Group) 5.625% 11/15/37 5,000 5,079 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.500% 10/1/14 (4) 5,265 5,987 Hillsborough County FL Aviation Authority Revenue (Tampa International Airport) 5.500% 10/1/15 (4) 3,845 4,429 Hillsborough County FL Industrial Development Authority Hospital Revenue (H. Lee Moffitt Cancer Center Project) 5.250% 7/1/27 3,000 2,938 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.250% 10/1/26 4,800 4,646 Hillsborough County FL Industrial Development Authority Hospital Revenue (Tampa General Hospital Project) 5.250% 10/1/34 7,570 6,944 Hillsborough County FL Industrial Development Authority Pollution Control Revenue (Tampa Electric Co. Project) PUT 5.150% 9/1/13 2,000 2,155 Hillsborough County FL Industrial Development Authority Revenue (University Community Hospital) 6.500% 8/15/19 (14)(ETM) 5,000 6,190 16 F l orida Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Hillsborough County FL School Board (Master Lease Program) COP VRDO 0.280% 12/1/10 (14)LOC 4,125 4,125 Hillsborough County FL School Board COP 5.000% 7/1/25 2,500 2,620 Jacksonville FL Econ. Dev. Commission Healthcare Fac. Rev. (Methodist Refunding Project) VRDO 0.798% 12/1/10 LOC 3,300 3,300 Jacksonville FL Economic Development Commission Health Care Facilities Revenue (Mayo Clinic) 5.000% 11/15/36 3,000 2,974 Jacksonville FL Electric Authority Electric System Revenue 5.000% 10/1/38 2,500 2,541 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.270% 12/7/10 7,035 7,035 Jacksonville FL Electric Authority Electric System Revenue VRDO 0.270% 12/7/10 4,435 4,435 Jacksonville FL Electric Authority Power Supply System Revenue (Scherer 4 Project) 5.625% 10/1/33 4,000 4,236 Jacksonville FL Electric Authority Revenue (St. Johns River Power Park) 4.750% 10/1/33 1,920 1,888 Jacksonville FL Electric Authority Revenue (St. Johns River Power Park) 5.000% 10/1/37 5,000 5,003 Jacksonville FL Electric Authority Revenue (St. Johns River Power Park) 5.500% 10/1/39 3,660 3,756 Jacksonville FL Electric Authority Water & Sewer Revenue 5.000% 10/1/39 3,500 3,549 Jacksonville FL Electric Authority Water & Sewer Revenue 5.375% 10/1/39 1,125 1,136 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) 5.000% 8/15/27 2,500 2,466 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) 5.000% 8/15/37 3,800 3,591 Jacksonville FL Health Facilities Authority Hospital Revenue (Baptist Medical Center Project) VRDO 0.270% 12/1/10 LOC 200 200 Jacksonville FL Sales Taxes Revenue 5.000% 10/1/30 5,000 5,140 Jacksonville FL Transportation Revenue 5.000% 10/1/28 (14) 3,130 3,210 Jacksonville FL Transportation Revenue 5.000% 10/1/29 (14) 3,065 3,129 Key West FL Utility Board Election Revenue 5.000% 10/1/31 (14) 5,275 5,290 Lake County FL School Board COP 5.000% 6/1/30 (2) 7,000 6,821 Lakeland FL Electric & Water Revenue 0.000% 10/1/12 (14) 2,020 1,969 Lakeland FL Electric & Water Revenue 6.050% 10/1/14 (4) 2,000 2,308 Lakeland FL Water & Wastewater Revenue 5.250% 10/1/32 3,925 3,976 Lee County FL Industrial Development Authority Health Care Facilities Revenue (Shell Point Village) 5.000% 11/15/29 4,000 3,425 Lee Memorial Health System Florida Hospital Revenue 5.250% 4/1/35 (14) 5,090 4,835 Marion County FL Hospital District Health System Improvement Revenue (Munroe Regional Health System) 5.000% 10/1/29 6,540 6,188 Miami FL Special Obligation Revenue (Marlins Stadium Project) 5.250% 7/1/35 (4) 2,000 1,970 17 F l orida Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Miami FL Special Obligation Revenue (Street & Sidewalk Improvement Program) 5.625% 1/1/39 2,000 2,003 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/23 3,000 3,120 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/24 3,000 3,068 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/30 (14) 4,440 4,352 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/35 2,500 2,451 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/35 2,400 2,419 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/36 2,000 2,036 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/37 (14) 4,655 4,495 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/41 (4) 1,150 1,116 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.000% 10/1/41 2,500 2,391 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.375% 10/1/41 5,000 5,033 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 9,000 9,133 Miami-Dade County FL Aviation Revenue (Miami International Airport) 5.500% 10/1/41 1,475 1,497 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/24 (2) 6,515 6,987 Miami-Dade County FL Educational Facilities Authority Revenue (University of Miami) 5.250% 4/1/31 (2) 3,000 3,000 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/37 (2) 4,500 4,384 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/39 (2) 5,000 4,855 Miami-Dade County FL Expressway Authority Toll System Revenue 5.000% 7/1/40 7,000 6,789 Miami-Dade County FL Public Facilities Revenue (Jackson Memorial Hospital) 5.000% 6/1/27 (14) 10,000 9,683 Miami-Dade County FL Public Facilities Revenue (Jackson Memorial Hospital) 5.000% 6/1/28 (14) 9,390 9,123 Miami-Dade County FL School Board COP 5.000% 8/1/14 (14) 1,665 1,800 Miami-Dade County FL School Board COP 5.000% 5/1/15 (12) 2,500 2,799 Miami-Dade County FL School Board COP 5.250% 5/1/19 (12) 5,000 5,651 Miami-Dade County FL School Board COP 5.250% 5/1/31 (12) 8,165 8,402 Miami-Dade County FL School Board COP 5.000% 11/1/31 (2) 5,000 4,751 Miami-Dade County FL School Board COP PUT 5.500% 5/1/11 (14) 8,500 8,630 2 Miami-Dade County FL Special Obligation Revenue TOB VRDO 0.290% 12/1/10 LOC 3,615 3,615 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/19 (4) 2,000 2,254 Miami-Dade County FL Transit Sales Surtax Revenue 5.000% 7/1/31 (10) 5,000 5,085 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/20 (10) 4,385 4,746 18 F l orida Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/26 (14) 12,000 12,385 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/34 3,500 3,505 Miami-Dade County FL Water & Sewer Revenue 5.000% 10/1/39 (4) 3,000 3,016 North Brevard County FL Hospital District Revenue (Parrish Medical Center Project) 5.750% 10/1/38 2,000 2,031 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/13 (14) 1,890 2,069 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/16 (14) 1,515 1,701 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 6.250% 10/1/18 (14) 5,770 6,602 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) 5.125% 11/15/39 9,000 8,489 Orange County FL Health Facilities Authority Hospital Revenue (Orlando Regional Healthcare System) VRDO 3.450% 12/1/10 (4) 4,420 4,420 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) 5.000% 1/1/39 6,500 6,508 Orange County FL Health Facilities Authority Revenue (Nemours Foundation Project) VRDO 0.320% 12/7/10 LOC 6,400 6,400 Orange County FL Industrial Development Authority Revenue (Catholic Charities of Central Florida Inc. & Diocese of Orlando Projects) VRDO 0.670% 12/1/10 LOC 900 900 Orange County FL School Board COP 5.000% 8/1/23 (14) 5,000 5,173 Orange County FL School Board COP 5.000% 8/1/32 (14) 8,000 7,989 Orange County FL School Board COP VRDO 0.280% 12/1/10 LOC 1,100 1,100 Orange County FL Tourist Development Revenue 4.750% 10/1/32 (10) 10,000 9,466 Orlando & Orange County FL Expressway Authority Revenue 8.250% 7/1/14 (14) 3,000 3,637 Orlando & Orange County FL Expressway Authority Revenue 8.250% 7/1/15 (14) 8,360 10,511 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/28 2,000 2,052 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/28 (12) 5,000 5,114 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/30 1,000 1,006 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/32 (4) 10,000 10,027 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/35 2,000 1,967 Orlando & Orange County FL Expressway Authority Revenue 5.000% 7/1/40 3,000 2,923 Orlando & Orange County FL Expressway Authority Revenue VRDO 0.340% 12/7/10 (4) 5,000 5,000 19 F l orida Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/18 3,000 3,490 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/29 3,675 3,848 Orlando FL Utility Commission Utility System Revenue 5.000% 10/1/33 3,000 3,074 Orlando FL Utility Commission Utility System Revenue 5.250% 10/1/39 2,500 2,611 Orlando FL Utility Commission Water & Electric Revenue 5.000% 10/1/25 2,100 2,217 Palm Beach County FL Criminal Justice Facilities Revenue 7.200% 6/1/15 (14) 3,000 3,673 Palm Beach County FL Health Facilities Authority Hospital Revenue (BRCH Corp. Obligated Group) 5.625% 12/1/31 6,000 5,236 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/33 2,000 2,013 Palm Beach County FL Public Improvement Revenue 5.000% 5/1/38 3,000 2,987 Palm Beach County FL School Board COP 5.250% 8/1/18 (4) 2,300 2,433 Palm Beach County FL School Board COP 5.000% 8/1/24 (14) 7,135 7,392 Palm Beach County FL School Board COP 5.000% 8/1/27 (14) 5,000 5,088 Palm Beach County FL Solid Waste Authority Revenue 5.000% 10/1/25 (13) 3,370 3,552 Palm Beach County FL Solid Waste Authority Revenue 5.000% 10/1/27 (13) 1,000 1,039 Palm Beach County FL Solid Waste Authority Revenue 5.500% 10/1/28 5,000 5,273 3 Palm Beach County FL Water & Sewer Revenue 5.000% 10/1/31 8,295 8,574 Panama City FL Utility Revenue 5.000% 6/1/39 (12) 3,000 3,010 Polk County FL Transportation Revenue 5.000% 12/1/20 1,000 1,084 Polk County FL Utility System Revenue 5.250% 10/1/21 (14) 3,620 3,790 Port St. Lucie FL Revenue 6.250% 9/1/27 (12) 2,000 2,187 Port St. Lucie FL Utility Revenue 5.000% 9/1/35 (12) 2,000 2,014 Putman County FL Authority Pollution Control Revenue (Seminole Electric Cooperative Inc. Project) PUT 5.350% 5/1/18 (2) 3,500 3,703 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) 5.625% 7/1/39 5,000 5,118 Sarasota County FL Public Hospital District Hospital Revenue (Sarasota Memorial Hospital Project) VRDO 0.260% 12/1/10 LOC 5,200 5,200 Sarasota County FL School Board COP 5.375% 7/1/23 3,000 3,220 Sarasota County FL School Board COP 5.500% 7/1/24 2,775 2,967 Seacoast FL Utility Authority Water & Sewer Revenue 5.500% 3/1/17 (14) 2,400 2,816 Seacoast FL Utility Authority Water & Sewer Revenue 5.500% 3/1/19 (14) 3,595 4,223 Seminole County FL Water & Sewer Revenue 6.000% 10/1/12 (14) 3,430 3,602 Seminole County FL Water & Sewer Revenue 6.000% 10/1/19 (14) 2,350 2,732 Seminole County FL Water & Sewer Revenue 5.000% 10/1/36 5,000 4,992 South Broward FL Hospital District Revenue 5.000% 5/1/35 (14) 5,050 4,938 South Florida Water Management District COP 5.000% 10/1/36 (2) 10,000 10,009 20 F l orida Long-Term Tax-Exempt Fund Face Market Maturity Amount Value Coupon Date ($000) ($000) South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/18 2,000 2,197 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/20 5,000 5,322 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/22 5,000 5,205 South Miami FL Health Facilities Authority Hospital Revenue (Baptist Health South Florida Obligated Group) 5.000% 8/15/37 5,000 4,870 St. Johns County FL Industrial Development Authority Health Care Revenue (Vicars Landing Project) 5.000% 2/15/17 1,485 1,539 St. Johns County FL Ponte Verda Utility Systems Revenue 5.000% 10/1/30 (4) 3,650 3,689 St. Johns County FL Development Authority Revenue (Presbyterian Retirement Communities Project) 6.000% 8/1/45 5,000 5,043 St. Petersburg FL Health Facilities Authority Revenue (All Childrens Hospital Inc. Obligated Group) 6.500% 11/15/39 2,000 2,177 St. Petersburg FL Public Utility Revenue 5.500% 10/1/37 1,535 1,616 Sunrise FL Utility System Revenue 5.200% 10/1/22 (2)(ETM) 7,255 8,261 Sunrise FL Utility System Revenue 5.200% 10/1/22 (2) 9,550 10,214 Tallahassee FL Energy System Revenue 5.000% 10/1/37 (14) 2,500 2,501 Tampa Bay FL Water Utility System Revenue 5.000% 10/1/34 10,000 10,142 University of Central Florida Athletic Association Inc. COP 5.000% 10/1/35 (14) 2,800 2,562 University of North Florida Foundation Inc. Revenue VRDO 0.330% 12/1/10 LOC 2,200 2,200 Winter Park FL Water & Sewer Revenue 5.000% 12/1/34 2,000 2,025 952,550 Puerto Rico (1.8%) Puerto Rico GO 5.250% 7/1/19 775 788 Puerto Rico Infrastructure Financing Authority Special Tax Revenue 0.000% 7/1/36 (2) 25,120 4,488 Puerto Rico Public Buildings Authority Government Facilities Revenue PUT 5.000% 7/1/12 (2) 11,900 12,256 17,532 Tota l Tax-Exempt M unicipa l Bonds (Cost $949,639) Other A ssets and Liabi l ities (0.5%) Other Assets 15,730 Liabilities (11,212) 4,518 Net A ssets (100%) 21 F l orida Long-Term Tax-Exempt Fund A t November 30, 2010, net assets consisted of: Amount ($000) Paid-in Capital 958,884 Undistributed Net Investment Income  Accumulated Net Realized Losses (4,725) Unrealized Appreciation (Depreciation) Investment Securities 20,443 Futures Contracts (2) Net A ssets Investor SharesNet A ssets A pp l icab l e to 14,389,766 outstanding $.001 par va l ue shares of beneficia l interest (un l imited authorization) Net A sset Va l ue Per ShareInvestor Shares A dmira l SharesNet A ssets A pp l icab l e to 71,473,223 outstanding $.001 par va l ue shares of beneficia l interest (un l imited authorization) Net A sset Va l ue Per Share A dmira l Shares See Note A in Notes to Financial Statements. 1 Security purchased on a when-issued or delayed-delivery basis for which the fund has not taken delivery as of November 30, 2010. 2 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At November 30, 2010, the value of this security represented 0.4% of net assets. 3 Securities with a value of $569,000 have been segregated as initial margin for open futures contracts. See accompanying Notes, which are an integral part of the Financial Statements. A key to abbreviations and other references follows the Statement of Net Assets. 22 F l orida Long-Term Tax-Exempt Fund Ke y to A bbreviations ARSAuction Rate Security. BANBond Anticipation Note. COPCertificate of Participation. CPCommercial Paper. FRFloating Rate. GANGrant Anticipation Note. GOGeneral Obligation Bond. IDAIndustrial Development Authority Bond. IDRIndustrial Development Revenue Bond. PCRPollution Control Revenue Bond. PUTPut Option Obligation. RANRevenue Anticipation Note. TANTax Anticipation Note. TOBTender Option Bond. TRANTax Revenue Anticipation Note. UFSDUnion Free School District. USDUnited School District. VRDOVariable Rate Demand Obligation. VRDPVariable Rate Demand Preferred. (ETM)Escrowed to Maturity. (Prere.)Prerefunded. Scheduled principal and interest payments are guaranteed by: (1) MBIA (Municipal Bond Investors Assurance). (2) AMBAC (Ambac Assurance Corporation). (3) FGIC (Financial Guaranty Insurance Company). (4) AGM (Assured Guaranty Municipal Corporation). (5) BIGI (Bond Investors Guaranty Insurance). (6) Connie Lee Inc. (7) FHA (Federal Housing Authority). (8) CapMAC (Capital Markets Assurance Corporation). (9) American Capital Access Financial Guaranty Corporation. (10) XL Capital Assurance Inc. (11) CIFG (CDC IXIS Financial Guaranty). (12) Assured Guaranty Corp. (13) Berkshire Hathaway Assurance Corp. (14) National Public Finance Guarantee Corp. The insurance does not guarantee the market value of the municipal bonds. LOCScheduled principal and interest payments are guaranteed by bank letter of credit. 23 F l orida Long-Term Tax-Exempt Fund Statement of Operations Year Ended November 30, 2010 ($000) Investment Income Income Interest 44,875 Total Income 44,875 Expenses The Vanguard GroupNote B Investment Advisory Services 91 Management and AdministrativeInvestor Shares 339 Management and AdministrativeAdmiral Shares 703 Marketing and DistributionInvestor Shares 53 Marketing and DistributionAdmiral Shares 157 Custodian Fees 9 Auditing Fees 27 Shareholders ReportsInvestor Shares 5 Shareholders ReportsAdmiral Shares 2 Trustees Fees and Expenses 1 Total Expenses 1,387 Net Investment Income Rea l ized Net Gain (Loss) Investment Securities Sold 8,165 Futures Contracts (923) Rea l ized Net Gain (Loss) 7,242 Change in Unrea l ized A ppreciation (Depreciation) Investment Securities (3,653) Futures Contracts 50 Change in Unrea l ized A ppreciation (Depreciation) Net Increase (Decrease) in Net A ssets Resu l ting from Operations See accompanying Notes, which are an integral part of the Financial Statements. 24 F l orida Long-Term Tax-Exempt Fund Statement of Changes in Net A ssets Year Ended November 30, 2010 2009 ($000) ($000) Increase (Decrease) in Net A ssets Operations Net Investment Income 43,488 44,389 Realized Net Gain (Loss) 7,242 2,341 Change in Unrealized Appreciation (Depreciation) (3,603) 84,945 Net Increase (Decrease) in Net Assets Resulting from Operations 47,127 131,675 Distributions Net Investment Income Investor Shares (9,023) (9,819) Admiral Shares (34,465) (34,570) Realized Capital Gain Investor Shares   Admiral Shares   Total Distributions (43,488) (44,389) Capita l Share Transactions Investor Shares (57,491) (15,196) Admiral Shares 27,049 (6,349) Net Increase (Decrease) from Capital Share Transactions (30,442) (21,545) Total Increase (Decrease) (26,803) 65,741 Net A ssets Beginning of Period End of Period See accompanying Notes, which are an integral part of the Financial Statements. 25 F l orida Long-Term Tax-Exempt Fund Financia l High l ights Investor Shares For a Share Outstanding Year Ended November 30, Throughout Each Period 2010 2009 2008 2007 2006 Net A sset Va l ue, Beginning of Period Investment Operations Net Investment Income .488 .493 .507 .515 .513 Net Realized and Unrealized Gain (Loss) on Investments .040 .990 (1.158) (.183) .152 Total from Investment Operations .528 1.483 (.651) .332 .665 Distributions Dividends from Net Investment Income (.488) (.493) (.507) (.515) (.513) Distributions from Realized Capital Gains   (.052) (.017) (.042) Total Distributions (.488) (.493) (.559) (.532) (.555) Net A sset Va l ue, End of Period Tota l Return 1 4.71% 14.63% -5.87% 2.94% 5.90% Ratios/Supp l ementa l Data Net Assets, End of Period (Millions) $163 $219 $215 $263 $301 Ratio of Total Expenses to Average Net Assets 0.20% 0.20% 0.15% 0.15% 0.16% Ratio of Net Investment Income to Average Net Assets 4.26% 4.51% 4.57% 4.47% 4.44% Portfolio Turnover Rate 22% 22% 35% 16% 25% 1 Total returns do not include account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable account service fees. See accompanying Notes, which are an integral part of the Financial Statements. 26 F l orida Long-Term Tax-Exempt Fund Financia l High l ights A dmira l Shares For a Share Outstanding Year Ended November 30, Throughout Each Period 2010 2009 2008 2007 2006 Net A sset Va l ue, Beginning of Period Investment Operations Net Investment Income .497 .502 .515 .523 .522 Net Realized and Unrealized Gain (Loss) on Investments .040 .990 (1.158) (.183) .152 Total from Investment Operations .537 1.492 (.643) .340 .674 Distributions Dividends from Net Investment Income (.497) (.502) (.515) (.523) (.522) Distributions from Realized Capital Gains   (.052) (.017) (.042) Total Distributions (.497) (.502) (.567) (.540) (.564) Net A sset Va l ue, End of Period Tota l Return 4.79% 14.72% -5.80% 3.01% 5.98% Ratios/Supp l ementa l Data Net Assets, End of Period (Millions) $811 $782 $721 $858 $902 Ratio of Total Expenses to Average Net Assets 0.12% 0.12% 0.08% 0.08% 0.09% Ratio of Net Investment Income to Average Net Assets 4.34% 4.59% 4.64% 4.54% 4.51% Portfolio Turnover Rate 22% 22% 35% 16% 25% See accompanying Notes, which are an integral part of the Financial Statements. 27 F l orida Long-Term Tax-Exempt Fund Notes to Financia l Statements Vanguard Florida Long-Term Tax-Exempt Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in debt instruments of municipal issuers whose ability to meet their obligations may be affected by economic and political developments in the state. The fund offers two classes of shares: Investor Shares and Admiral Shares. Investor Shares are available to any investor who meets the funds minimum purchase requirements. Admiral Shares are designed for investors who meet certain administrative, service, and account-size criteria. A . The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the funds pricing time but after the close of the securities primary markets, are valued by methods deemed by the board of trustees to represent fair value. 2. Futures Contracts: The fund uses futures contracts to invest in fixed income asset classes with greater efficiency and lower cost than is possible through direct investment, to add value when these instruments are attractively priced, or to adjust sensitivity to changes in interest rates. The primary risks associated with the use of futures contracts are imperfect correlation between changes in market values of bonds held by the fund and the prices of futures contracts, and the possibility of an illiquid market. Futures contracts are valued based upon their quoted daily settlement prices. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized futures gains (losses). 3. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the funds tax positions taken for all open federal income tax years (November 30, 20072010), and has concluded that no provision for federal income tax is required in the funds financial statements. 4. Distributions: Distributions from net investment income are declared daily and paid on the first business day of the following month. Annual distributions from realized capital gains, if any, are recorded on the ex-dividend date. 5. Other: Interest income is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. 28 F l orida Long-Term Tax-Exempt Fund Each class of shares has equal rights as to assets and earnings, except that each class separately bears certain class-specific expenses related to maintenance of shareholder accounts (included in Management and Administrative expenses) and shareholder reporting. Marketing and distribution expenses are allocated to each class of shares based on a method approved by the board of trustees. Income, other non-class-specific expenses, and gains and losses on investments are allocated to each class of shares based on its relative net assets. B. The Vanguard Group furnishes at cost investment advisory, corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At November 30, 2010, the fund had contributed capital of $179,000 to Vanguard (included in Other Assets), representing 0.02% of the funds net assets and 0.07% of Vanguards capitalization. The funds trustees and officers are also directors and officers of Vanguard. C. Various inputs may be used to determine the value of the funds investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. Leve l 1 
